Citation Nr: 9908640	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently rated at 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1970.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

On appeal the veteran has raised the issues of entitlement to 
service connection for hearing loss, and for hypertension 
secondary to his lumbar disorder.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  The Board takes this opportunity to note that 
it may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).


FINDING OF FACT

The veteran's traumatic arthritis of the lumbar spine is not 
manifested by ankylosis, or a pronounced intervertebral disc 
syndrome.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for traumatic arthritis of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5286, 5292, 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A July 1989 magnetic resonance imaging (MRI) study from 
Community Methodist Hospital resulted in an impression of 
degenerative disc disease at L4-5 and L5-S1, with posterior 
disc bulging.  No frank herniation was seen, the perineural 
fats were preserved, and there was no pathological neural 
element displacement.

VA outpatient treatment records, dated from November 1992 to 
February 1998, showed treatment for low back pain and sciatic 
symptoms in the lower extremities.  The veteran wore a brace.

A July 1994 VA electromyographic (EMG) study reported a 
normal and symmetric H-reflex bilaterally, normal right sural 
sensory findings; and a normal bilateral lower extremity EMG, 
including the L4-S1 paraspinals.  The impression was that 
there was no electrodiagnostic evidence of L2-S1 
radiculopathy or peripheral neuropathy.

A February 1995 x-ray study revealed early minimal 
degenerative disc disease at L3-4 and L4-5.

An April 1995 MRI from University Louisville Hospital showed 
degenerative disc disease at L4-5, with a minimal disc bulge 
at L5; but no canal or neural foramina compromise, or any 
nerve root compression.

On VA examination in April 1996, the veteran reported 
complaints of chronic back pain every day.  He stated that 
pain was constant in both legs with tingling in both legs 
below the knee.  Physical examination revealed a very slow 
gait, but no limp.  The appellant wore a large, rigid body 
prosthesis that extended from the rib cage to the pelvis.  He 
reported that he walked slowly by holding onto the handrails.  
He could not run or climb rails.  Inspection with the 
prosthetic device off revealed that the back was relatively 
straight.  There were no postural abnormalities, or fixed 
deformities.  He had moderate tenderness along paraspinal 
musculature of the middle lumbar area.  Range of motion 
measurements were forward flexion to 12 degrees, backward 
extension to 15 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 13 degrees, rotation to the left to 
20 degrees, and rotation to the right to 18 degrees.  There 
was definitely objective evidence of pain on motion, as the 
veteran winced and hesitated at the end of each movement.  He 
could raise on heels and toes very slightly, but this was 
unsteady.  He could do knee bends, although he did not make 
the attempt.  Straight leg raises appeared positive at 30 
degrees on the right and 32 degrees on the left.  Patellar 
deep tendon reflexes were 2+, bilaterally.  Achilles deep 
tendon reflexes were trace, bilaterally.  There was a 
bilateral sensory deficit that was worse on the right below 
the knee.  The diagnoses were moderately severe degenerative 
arthritis of the lumbar spine with residual pain and 
decreased range of motion; and minimal degenerative disc 
disease at L4-5 with minimal sciatic radiculopathy 
bilaterally.   

VA peripheral nerve examination of September 1996 indicated 
that the veteran described his back pain as more of a muscle 
ache and soreness, with periods of sharp, shooting and bone-
crushing pains, which started in the region of the lower back 
and extended down the posterior thighs to include the leg and 
the bottom of the feet.  This was reportedly present 
bilaterally, but was much worse on the right.  He stated that 
the soreness and the aching type of pain was present all the 
time.  The sharp, shooting pains that he described from the 
posterior thigh to the posterior leg and bottom of the feet 
occurred after walking 50 yards or more or after standing 45 
minutes to an hour.  He reported that he had not worked since 
July 1996.  Since his last examination, the veteran stated 
that he continued to have progressive pain and that he was 
markedly limited in his ability to carry on normal 
activities.  He indicated that when the sharp pain stopped, 
there was a residual chronic pain in both lower extremities.  
The veteran described a tingling present most of the time in 
both legs, below the knee.  

On physical examination, the veteran had a slow gait.  He had 
a slight limp, favoring the right lower extremity.  The 
veteran did have a cane, but he did not use it that day.  He 
wore a large, plastic, rigid body prosthesis that extended 
from the rib cage to the pelvis.  He was able to go up and 
down slowly by holding onto the handrails with both hands.  
The veteran could not climb ladders or run.  On inspection 
with the prosthesis off, the back appeared relatively 
straight.  There were no postural abnormalities, or fixed 
deformities.  There was tenderness along the paraspinatus 
muscles from the mid-lumbar area.  

Range of motion was forward flexion to 12 degrees, backward 
extension to 15 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 15 degrees, rotation to the left to 
22 degrees, and rotation the right to 18 degrees.  There was 
objective evidence of pain on motion.  As he reached the end 
of each movement, pain was evidenced by his slow movement, 
hesitation and wincing.  The veteran could rise on his heels 
and toes only slightly, but he was very unsteady and he had 
to hold onto the examining table.  He could not do knee 
bends.  Straight-leg raisings were positive at 25 degrees 
right and 30 degrees left.  Deep tendon reflexes were 
patellar 2+, bilaterally.  There was only a very faint 
bilateral trace of Achilles deep tendon reflexes.  Using a 
vibratory instrument, the veteran could detect vibrations, 
bilaterally, all the way down each extremity, but appeared to 
be slightly impaired on the right below the knee.  Using a 
sharp instrument to pinpoint below the knees, the veteran 
could tell that it was sharp, but there were areas where he 
was not sure if it was sharp or dull, especially on the right 
leg.  

The examiner indicated that although prior MRIs and EMGs 
found no evidence of radiculopathy or peripheral neuropathy, 
the veteran definitely had clinical evidence of 
radiculoneuropathy that was of the sciatic neuralgic type.  
This radiculopathy was bilateral in nature, but much worse on 
the right, and it was typical of a sciatic neuralgia due to a 
nerve root compression.  The diagnoses were severe 
degenerative arthritis of the lumbar spine with decreased 
range of motion; and degenerative disc disease at L4-5 with 
sciatic radiculopathy, bilaterally, worse on right.

A February 1998 VA neurological consultation reported that 
the veteran complained of severe lower back pain since 1988.  
He also complained of numbness and weakness of the right 
lower extremity.  An October 1997 x-ray study revealed minor 
degenerative changes.  Examination of the lower extremities 
showed no muscle atrophy or weakness.  Sensations were 
intact.  He was able to appreciate pinprick in all the 
dermatomes of the both the lower extremities, including 
perianal areas.  The finger-to-nose and heel-to-shin test did 
not reveal any incoordination.  Deep tendon reflexes were 1+ 
and symmetrical in upper extremities.  Both knee jerks were 
2+ and symmetrical.  Ankle jerks were 1+ and symmetrical.  
Plantar was flexor, bilaterally.  The radial artery and 
dorsalis pedis pulsations were intact on both sides.  There 
was no neck stiffness.  There was tenderness in the low back 
areas.  Range of motion of the spine was limited in all 
directions to 15 degrees.  There was a mild right paraspinal 
muscle spasm.  His gait was normal and he was able to walk 
tandem.  He was able to walk on his heels and toes.  Romberg 
sign was negative.  Examination did not reveal any objective 
neurological deficit.  The impression was chronic lower back 
pain and bilateral sciatica, secondary to degenerative disc 
disease.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Claims for Veterans 
Appeals (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorders have 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

According to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Under Diagnostic Code 5292, severe 
limitation of the lumbar spine warrants a 40 percent 
evaluation.  This is the maximum schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5286 a 60 percent evaluation is 
warranted for a complete bony fixation (ankylosis) of the 
spine at a favorable angle.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5293, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome 
demonstrated by recurring attacks with intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome indicated by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a. 

In this case the Board is of the opinion that an increased 
evaluation for the veteran's traumatic arthritis of the 
lumbar spine is not warranted.  In this respect, the evidence 
does not demonstrate that the veteran's lumbar spine is 
ankylosed.  Moreover, as persistent symptoms compatible with 
sciatic neuropathy, to include an absent ankle jerk, or other 
neurological findings appropriate to site of a diseased disc, 
are not shown it is evident that the veteran does not suffer 
from a pronounced intervertebral disc syndrome.  Indeed, it 
is well to note that the February 1998 VA examination did not 
show any sign of a neurological deficit.  In light of the 
foregoing, the Board concludes that while the appellant has a 
disabling back disorder, the preponderance of the evidence is 
against an increased evaluation.  The benefit sought on 
appeal is denied.

In denying an increased rating for traumatic arthritis of the 
lumbar spine the Board considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998) as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Significantly, however, an increased 
rating under these regulations is not in order as there is no 
competent evidence of such symptomatology as disuse atrophy, 
fatigue or incoordination as would be expected to be 
associated with painful pathology warranting a rating higher 
than that currently assigned.  Accordingly, these regulations 
do not provide a basis for an increased rating.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for traumatic arthritis of the lumbar 
spine is denied. 


REMAND

The veteran, in correspondence dated in April 1995, expressed 
disagreement with the RO's March 1995 denial of his claim for 
a total rating based on individual unemployability (TDIU).  
Alas, the RO has yet to issue a statement of the case (SOC) 
with respect to this claim.  Accordingly, in light of recent 
actions by the Department before the Court, and to avoid 
nuisance appeals to the Court under the Equal Access to 
Justice Act, further development is in order.

Therefore this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to a 
total rating based on individual 
unemployability.  

The purpose of this REMAND is to ensure due process.  If the 
veteran wishes to perfect his appeal he must file a timely 
substantive appeal with the RO in accordance with the 
provisions of 38 U.S.C.A. § 7105.  The case should only be 
returned to the Board if, and only if, a timely appeal is 
perfected.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Claims for Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

